Citation Nr: 0115088	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-20 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served honorably from October 1972 to May 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision by the RO that, in 
pertinent part, denied the veteran's claim for service 
connection for a right shoulder disorder.  The veteran 
submitted his notice of disagreement (NOD) with regard to 
this issue in January 1999.  A statement of the case (SOC) 
was issued in September 1999 and the veteran submitted his 
timely VA Form 9 in October 1999.

The Board notes that the veteran used the October 1999 VA 
Form 9 to also note his disagreement with the January 1999 
decision denying service connection for a left hand disorder.  
A SOC was issued with regard to this issue in May 2000.  
Since the veteran did not subsequently submit a timely VA 
Form 9 with regard to the issue of entitlement to service 
connection for a left hand disorder, the Board lacks 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a left hand disorder.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (2000).   

A hearing was held before a decision review officer at the RO 
in Seattle, Washington in March 2000.

During the course of the veteran's appeal, in March 2000, he 
appears to have raised a claim of service connection for a 
right hand disorder.  As this issue has not been addressed by 
the agency of original jurisdiction, it is referred to the RO 
for action deemed appropriate.  


REMAND

The service medical records show that the fell from a horse 
in 1975 and injured his right shoulder.  The assessment was 
muscular strain and, at the time, it was reported that the 
veteran had full range of motion at the shoulder with pain on 
elevation of the arm above 90 degrees.  The service medical 
records do not show any subsequent or ongoing problems with 
the right shoulder.  

Records from the veteran's period of service do indicate that 
he had treatment in 1989 and 1990 for left shoulder problems 
reported as bursitis.  No permanent disorder of either 
shoulder was noted on examination prior to separation from 
service or for years thereafter.  

Post service medical records show that the veteran has had 
treatment for right shoulder problems since December 1995.  
Corrective surgery was noted in March 1999.  Recent diagnoses 
included degenerative joint disease of the shoulder, 
bursitis, and rotator cuff tendonitis.  No medical records 
have been submitted that link the veteran's current right 
shoulder problems with service.  
 
The veteran asserts that his current right shoulder disorder 
is due to injury caused by repetitive motion during service.  
He contends that all references in the service medical 
records to inservice treatment for left shoulder problems 
were mistaken in that they identified the wrong shoulder and 
should, instead, have reported treatment for right shoulder 
problems.  

During his March 2000 hearing, the veteran indicated that his 
private physician would submit a statement indicating that 
the right shoulder problems were due to injury caused by 
repetitive motion during service.  In a January 2001 
statement, the veteran's service representative contended 
that the VA should provide the veteran with a new examination 
to determine etiology because the examination provided the 
veteran in July 1998 did not include review of the veteran's 
claims file.

In light of the service medical records showing treatment for 
shoulder problems, the veteran's contentions regarding 
possible misidentification of the shoulder actually treated 
during service, and the fact that the examination performed 
in 1998 does not appear to have involved full review of the 
evidence in the file, the veteran's case should be remanded 
to the RO for additional development and new examination to 
determine the etiology of his right shoulder disorder.  Prior 
to any examination, the RO should contact the veteran and 
lend him assistance in obtaining any pertinent medical 
records, including a statement from his private physician, 
which would tend to support his claim for service connection.

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra.; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claim for service connection for a right 
shoulder disorder.  Specifically noted in 
this regard are any statements by medical 
professionals which would tend to link 
the veteran's current problems to 
service.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for symptoms of a right 
shoulder condition since separation from 
service in 1993.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any current right shoulder 
disorder.  All indicated tests, including 
X-rays, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  Complete rationale for 
the opinions expressed should be 
provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
benefit sought on appeal is not granted, 
the veteran and his attorney (should he 
have one) should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



